IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-80,189-01


IN RE ERNESTO PINA REYES, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W07-12780-S(A) IN THE 282ND DISTRICT COURT

FROM DALLAS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed an application for a writ of
habeas corpus in the 282nd District Court of Dallas County, which was followed by a recusal motion
and other pro se motions. He alleges that the trial court has not taken appropriate action on the
pending motions.
	The requirements of Rule of Civil Procedure 18a, regarding the recusal of judges, apply in
habeas proceedings conducted at the trial level. Ex parte Sinegar, 324 S.W.3d 578, 579 (Tex. Crim.
App. 2010). Before we decide the merits of this application for the writ of mandamus, Respondent,
the Judge of the 282nd District Court of Dallas County, is invited to file a response with this Court
stating whether a recusal motion or other motions have been filed, and if so, what actions have been
taken by the trial court. If a recusal motion or other motions have been filed and no action has been
taken, Respondent shall state if any action will be taken on any pending motions. 
	Any answer shall be submitted within 30 days of the date of this order, during which time
this application for leave to file a writ of mandamus will be held in abeyance.

Filed: October 23, 2013
Do not publish